DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to RCE
The amendment filed 07/04/2022 has been entered. Claims 1, 5-9, 11, 12, 14-17 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application EP19315032.3 filed on 05/06/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9 and 17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 9 and 17 recite the limitation “calculated localization source of data”. It is interpreted that a localization source of data is a sensory system or a sensor. The limitation is unclear to a person with ordinary skill in the art.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Ye (WO2018086133) in view of Arditti (US20200278665).
Regarding claim 1, Ye teaches a method of modifying the speed of a vehicle equipped with a plurality of independent localization sources of data, wherein a calculated localization source of data provides a calculated location with a first uncertainty as a result of processing data from the plurality of independent localization sources of data, the method comprising the steps of ([0065] disclosing a plurality of sensing systems “localization sources of data” used to control the speed of the mobile body “vehicle”. [0064] disclosing inaccuracies with individual types of sensors, i.e., calculated localization source of data provides a calculation with a first uncertainty. See also [0079] the sensors determine a state of the moving object such as speed and position);
forming a first subset of the plurality of independent localization sources of data comprising all source of data, of the plurality of independent localization sources of data, that provide data in a quantity and quality above a predetermined reliability Threshold ([0068] disclosing checking the validity of individual sensors from within the independent localization data sources to utilize a first subset of the sensing systems. [0139] disclosing choosing the first subset of sensors based on a threshold distance measurement of the imaging sensor being a certain threshold, i.e., quantity being over a threshold. [0144] disclosing determining the quality of the image sensor is over a predetermined quality threshold, see also [0146] determining if the average disparity “quality” is above an average disparity threshold);
forming a second subset of the plurality of independent localization sources of data, wherein the compatible localization sources of data comprising all sources of data of the first subset that provide a location of the vehicle that is less than a predetermined distance from the calculated location ([0084] disclosing cross-checking validity “compatibility” between different sensing systems “localization data sources”. [0085] disclosing validity checking to determine dissimilarities between the sensing data acquired by the different sensing systems, first, second and third. [0087] disclosing obtaining the estimated physical state “currently reliable independent localization data source” from a first sensory system. [0088] disclosing comparing the data obtained by the second sensory system which is an observed physical state with the estimated physical state of first sensory system and determining a deviation. [0095] disclosing if deviation is over a threshold there is abnormality with the second sensory system. Since the sensors measure the position of the mobile object as described in [0079], it is interpreted that the threshold is based on a deviation in position of the vehicle between the two sensors, i.e., the second sensors provide measurements that are less than a threshold distance from the first sensor calculated distance); and 
Ye does not teach after determining that the amount of sources of data in the second subset is below a predetermined threshold amount, reducing the speed of the vehicle.
Arditti teaches after determining that the amount of sources of data in the second subset is below a predetermined threshold amount, reducing the speed of the vehicle ([0040] disclosing if the number of nullified sensors exceed a certain number required to keep accuracy of the vehicle, to invoke emergency braking “reduce speed of the vehicle”. This is interpreted as the amount of sources of data in the second subset is below a threshold).
Ye and Arditi are analogous art because they are in the same field of endeavor, sensor accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ye to incorporate the teaching of Arditi of after determining that the amount of sources of data in the second subset is below a predetermined threshold amount, reducing the speed of the vehicle in order to safely stop the vehicle if sensors fail as taught by Arditi.

Regarding claim 5, Ye as modified by Arditti teaches the method of claim 17, wherein of the calculated localization source of data provides a calculated localization for the vehicle with a second uncertainty which is increased until the calculated localization source of data becomes part of the largest cluster (Ye [0101] disclosing fusing “compatible pairs” the first and second sensing systems when the deviation is less than the threshold, [0108] disclosing when the second sensory system data has a deviation less than threshold it can be fused with the first sensory system, when the third sensory system has a deviation more than the threshold to discard its data. The majority cluster here is the cluster that has the first and secondary system. In the instance of the third sensor, since there is a deviation is over a threshold, therefore the data is discarded, which increases the uncertainty).

Regarding claim 6, ye as modified by Arditti teaches the method of claim 1, wherein the predetermined reliability threshold is dynamically adjusted depending on environmental conditions for the vehicle (Ye [0024] disclosing the threshold is to determine that the sensor is suitable for a specific environment, i.e., reliability threshold is dynamically adjusted based on the environment).

Regarding claim 7, Ye as modified by Arditti teaches the method of claim 1, wherein the predetermined Reliability Threshold is different from one localization data source to the other in the first subset (Ye [0024] disclosing the first threshold is used to determine suitability for a second sensory system and a second threshold is used to determine suitability of the third sensory system, i.e., the predetermined reliability threshold is different from one localization data source to another in the first subset).

Regarding claim 8, Ye as modified by Arditti teaches the method of claim 1, wherein the predetermined Reliability Threshold is the same for at least two of the plurality of localization data sources in the first subset (Ye [0024] also discloses the second and third sensory system can be compared to the same first and second deviation thresholds, i.e., the predetermined reliability threshold is the same for at least two localization data sources).

Regarding claim 17, Ye teaches a method of modifying the speed of a vehicle equipped with a plurality of independent localization sources of data, wherein a calculated localization source of data provides a calculated location with a first uncertainty as a result of processing data from the plurality of independent localization sources of data, the method comprising the steps of ([0065] disclosing a plurality of sensing systems “localization sources of data” used to control the speed of the mobile body “vehicle”. [0064] disclosing inaccuracies with individual types of sensors, i.e., calculated localization source of data provides a calculation with a first uncertainty. See also [0079] the sensors determine a state of the moving object such as speed and position);
forming a first subset of the plurality of independent localization sources of data comprising all source of data, of the plurality of independent localization sources of data, that provide data in a quality above a predetermined reliability Threshold ([0068] disclosing checking the validity of individual sensors “reliable localization data sources” from within the independent localization data sources to utilize a subset of the sensing systems. [0144] disclosing determining the quality of the image sensor is over a predetermined quality threshold, see also [0146] determining if the average disparity “quality” is above an average disparity threshold);
forming a second subset of the plurality of independent localization sources of data, wherein the compatible localization sources of data comprising all sources of data of the first subset that provide a location of the vehicle that is less than a predetermined distance from the calculated location ([0068] disclosing checking the validity of individual sensors from within the independent localization data sources to utilize a first subset of the sensing systems. [0139] disclosing choosing the first subset of sensors based on a threshold distance measurement of the imaging sensor being a certain threshold, i.e., quantity being over a threshold. [0144] disclosing determining the quality of the image sensor is over a predetermined quality threshold, see also [0146] determining if the average disparity “quality” is above an average disparity threshold); and 
Forming a set of all possible pairs of sources of data from the second subset of the plurality of independent localization sources of data (Ye [0101] disclosing fusing “grouping compatible pairs” the first and second sensing systems when the deviation is less than the threshold, [0108] disclosing when the second sensory system data has a deviation less than threshold it can be fused with the first sensory system, when the third sensory system has a deviation more than the threshold to discard its data);
Identifying all compatible pairs, in the set of all possible pairs, where the distance between the data provided by the localization source of data in the pair is lower than a predetermined compatibility threshold(Ye [0101] disclosing fusing “grouping compatible pairs” the first and second sensing systems when the deviation is less than the threshold, [0108] disclosing when the second sensory system data has a deviation less than threshold it can be fused with the first sensory system, when the third sensory system has a deviation more than the threshold to discard its data);
Forming, based on the compatible pairs, a plurality of clusters of transitively compatible localization sources of data (Ye [0101] disclosing fusing “compatible pairs” the first and second sensing systems when the deviation is less than the threshold, [0108] disclosing when the second sensory system data has a deviation less than threshold it can be fused with the first sensory system, when the third sensory system has a deviation more than the threshold to discard its data); 
Identifying a largest cluster of the plurality of clusters (Ye [0101] disclosing fusing “compatible pairs” the first and second sensing systems when the deviation is less than the threshold, [0108] disclosing when the second sensory system data has a deviation less than threshold it can be fused with the first sensory system, when the third sensory system has a deviation more than the threshold to discard its data. The majority cluster here is the cluster that has the first and secondary system);
after determining that the calculated localization source of data is not in the largest cluster, controlling the speed of the vehicle until the calculated localization source of data becomes part of the cluster ([0065] disclosing a plurality of sensing systems used to control the speed of the mobile body “vehicle” which is understood to perform the steps above for determining the fusion of sensors [0101]-[0108], thus the speed of the vehicle is modified by the first sensor when the majority cluster that includes the first and second sensors is not fused, until there is a fusion between the first and second sensor or first and third sensor when the deviation is below threshold).
Ye does not teach after determining that the localization source of data is not in the largest cluster reduce the speed of the vehicle.
Arditti teaches after determining that the calculated localization source of data is not in the largest cluster, reducing the speed of the vehicle ([0040] disclosing if the number of nullified sensors exceed a certain number required to keep accuracy of the vehicle, to invoke emergency braking “reduce speed of the vehicle”. This is interpreted as the amount of sources of data in the second subset is below a threshold).
Ye and Arditi are analogous art because they are in the same field of endeavor, sensor accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ye to incorporate the teaching of Arditi of after determining that the calculated localization source of data is not in the largest cluster, reducing the speed of the vehicle in order to safely stop the vehicle if sensors fail as taught by Arditi.

Claims 9, 11, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable by Ye (WO2018086133) in view of Arditti and Ross (DE102016212196) and Koibuchi (US7073621).
Regarding claim 9, Ye teaches a system of modifying the speed of a vehicle comprising: 
a Vehicle Steering ([0065] disclosing adjusting the orientation of the vehicle which is understood to be done using a steering system); 
a plurality of independent localization data sources ([0065] disclosing a plurality of sensing systems used to control the speed of the mobile body “vehicle”; 
and a calculator module configured to calculate with a first uncertainty a calculated location for the vehicle as a of processing data from a subset of the plurality of independent localization sources of data ([0065] disclosing a plurality of sensing systems “localization sources of data” used to control the speed of the mobile body “vehicle”. [0064] disclosing inaccuracies with individual types of sensors, I.e., the calculated localization source of data provides a calculation with a first uncertainty. See also [0079] the sensors determine a state of the moving object such as speed and position); and 
a validation module configured to: 
form a first subset of the plurality of independent localization sources of data comprising all sources of data of the plurality of independent localization sources of data provide data in a quantity and a quality above a predetermined reliability Threshold ([0068] disclosing checking the validity of individual sensors from within the independent localization data sources to utilize a first subset of the sensing systems. [0139] disclosing choosing the first subset of sensors based on a threshold distance measurement of the imaging sensor being a certain threshold, i.e., quantity being over a threshold. [0144] disclosing determining the quality of the image sensor is over a predetermined quality threshold, see also [0146] determining if the average disparity “quality” is above an average disparity threshold);
form a second subset of the plurality of independent localization sources of data, of the first subset, that provide a location of the vehicle that is less than a predetermined distance from the calculated location ([0084] disclosing cross-checking validity “compatibility” between different sensing systems “localization data sources”. [0085] disclosing validity checking to determine dissimilarities between the sensing data acquired by the different sensing systems, first, second and third. [0087] disclosing obtaining the estimated physical state “currently reliable independent localization data source” from a first sensory system. [0088] disclosing comparing the data obtained by the second sensory system which is an observed physical state with the estimated physical state of first sensory system and determining a deviation. [0095] disclosing if deviation is over a threshold there is abnormality with the second sensory system. Since the sensors measure the position of the mobile object as described in [0079], it is interpreted that the threshold is based on a deviation in position of the vehicle between the two sensors, i.e., the second sensors provide measurements that are less than a threshold distance from the first sensor calculated distance); and 
Ye does not teach Traction Actuator System; after determining that a ratio of the amount of sources of data in the second subset is to the amount of sources of data in the first subset is less than a predetermined voting threshold, send a command signal to the Vehicle Steering and Traction Actuator Systems to reduce the speed of the vehicle.
Koibuchi teaches send a command signal to the Vehicle Steering and Traction Actuator Systems to modify the speed of the vehicle (col 4 lines 1-13 discloses a traction control and steering to control the speed of the vehicle).
Ye and Koibuchi are analogous art because they are in the same field of endeavor, sensor fusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of ye to incorporate the teaching of Koibuchi of send a command signal to the Vehicle Steering and Traction Actuator Systems to modify the speed of the vehicle in order to stabilize the vehicle.
Arditti teaches after determining the amount of sources of data in the second subset is to the amount of sources of data in the first subset is less than a predetermined voting threshold, send a command signal to the Vehicle Steering and Traction Actuator Systems to reduce the speed of the vehicle ([0040] disclosing if the number of nullified sensors exceed a certain number required to keep accuracy of the vehicle, while the system is using the correctly functioning sensors, to invoke emergency braking “reduce speed of the vehicle”. This is interpreted as the of sources of data in the second subset is below a threshold).
Ye and Arditi are analogous art because they are in the same field of endeavor, sensor accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ye to incorporate the teaching of Arditi of after determining that a ratio of the amount of sources of data in the second subset is to the amount of sources of data in the first subset is less than a predetermined voting threshold, send a command signal to the Vehicle Steering and Traction Actuator Systems to reduce the speed of the vehicle in order to safely stop the vehicle if sensors fail as taught by Arditi.
Ross teaches determining that a ratio of the amount of sources of data in the second subset is to the amount of sources of data in the first subset is less than a predetermined voting threshold ([0065]-[0066] disclosing based on the integrity of sensors to reduce the speed of the vehicle and [0067]-[0068] disclosing a voting to determine the integrity of sensors which can be 2 out of 3 sensors for example, where 3 is P in this example. [0064] disclosing an integrity threshold, voting threshold. [0064] disclosing an integrity threshold which can be between 0 and 1, voting threshold. Note that M can be equal to P).
Ye and Ross are analogous art because they are in the same field of endeavor, sensor fusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of ye to incorporate the teaching of Ross of determining that a ratio of the amount of sources of data in the second subset is to the amount of sources of data in the first subset is less than a predetermined voting threshold in order to improve controlling the actuators for guiding the vehicle based on  increase reliability on sensors when they are accurate (Ross [0065]-[0069]).

Regarding claim 11, Ye as modified by Arditti, Ross and Koibuchi teaches the system of claim 9, further comprising a remote supervision system which is informed of the state of the command signal (Ye [0057] disclosing the vehicle may be remotely controlled, thus a remote supervision system is informed of the state of the command signal. See also [0070] disclosing the controller can be remote to the vehicle). 

Regarding claim 12, Ye as modified by Arditti, Ross and Koibuchi teaches the system of claim 11, in which the remote supervision system controls the Vehicle Steering and Traction Actuator Systems depending on the state of the command signal (Ye [0057] disclosing the vehicle may be remotely controlled, thus a remote supervision system is informed of the state of the command signal. See also [0070] disclosing the controller can be remote from the vehicle and can control various systems of the vehicle).
Koibuchi teaches controls the vehicle steering and traction actuator system depending on the state of the command signal (col 4 lines 1-13 discloses a traction control and steering to control the speed of the vehicle).
Ye as modified by Arditti, Ross and Koibuchi and Koibuchi are analogous art because they are in the same field of endeavor, sensor fusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of ye to incorporate the teaching of Koibuchi of controls the vehicle steering and traction actuator system depending on the state of the command signal in order to stabilize the vehicle.

Regarding claim 14, ye as modified by Arditti, Ross and Koibuchi teaches the method of claim 9, in which the value of at least one of the predetermined Compatibility Threshold is dynamically adjusted depending on environmental conditions for the vehicle (Ye [0024] disclosing the threshold is to determine that the sensor is suitable for a specific environment, i.e., compatibility threshold is dynamically adjusted based on the environment).
Ye as modified by Arditti and Ross and Koibuchi does not yet teach voting threshold is dynamically adjusted depending on environmental conditions for the vehicle.
Ross teaches voting threshold is dynamically adjusted depending on environment conditions of the vehicle ([0056] disclosing determining the integrity values “voting threshold” based on the environment).
Ye as modified by Arditti, Ross and Koibuchi and Ross are analogous art because they are in the same field of endeavor, sensor fusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of ye as modified by Arditti and Ross and Koibuchi to incorporate the teaching of Ross of voting threshold is dynamically adjusted depending on environment conditions of the vehicle in order to increase reliability on sensors when they are accurate.

Regarding claim 15, Ye as modified by Arditti and Ross and Koibuchi teaches the method of claim 9, in which the predetermined Reliability Threshold is different from one localization data source to the other in the first subset ((Ye [0024] disclosing the first threshold is used to determine suitability for a second sensory system and a second threshold is used to determine suitability of the third sensory system, i.e., the predetermined reliability threshold is different from one localization data source to another in the first subset).

Regarding claim 16, Ye as modified by Arditti and Ross and Koibuchi teaches the method of claim 9, in which the predetermined Reliability Threshold is the same for at least two of the localization data sources in the first subset (Ye [0024] also discloses the second and third sensory system can be compared to the same first and second deviation thresholds, i.e., the predetermined reliability threshold is the same for at least two localization data sources).

Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive. 
With respect to applicant that Ye fails to describe “forming a first subset of the plurality of independent localization sources of data comprising all sources of data, of the plurality of independent localization sources of data, that provide data in a quantity and of a quality above a predetermined Reliability Threshold,” and “forming a second subset of the plurality of independent localization sources of data comprising all sources of data, of the first subset, that provide a location of the vehicle that is less than a predetermined distance from the calculated location”, Ye teaches in at least [0144] and [0146] a first subset of sensors with a quality over a threshold. Ye in [0139] teaches the first subset with measurement of the sensor being over a threshold. Ye further as cited above in at least [0084], [0087], [0095] a second subset of sensors with measurements that are less than a predetermined distance from a calculated location of another sensor.
With respect to applicant arguments regarding the rest of amended claim 1, Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180039269 disclosing determining if a sensor measurement of a location of the vehicle is within a threshold from a combined sensor measurement.
US11017513 discloses sensor fusion with a group of sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664